United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-41081
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GARRETT LEE WHITESIDE, also known as Garrett Whiteside, also
known as Garrett L. Whiteside, also known as Garry Whiteside,

                                    Defendant-Appellant.

                        --------------------
               Appeal from the United States District
                 for the Southern District of Texas
                     USDC No. 2:05-CR-153-ALL
                        --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Garrett Lee Whiteside

has moved for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).

Whiteside was notified of his right to file a response, but he

has not done so.   Our independent review of counsel’s brief and

the record discloses no nonfrivolous issues for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41081
                                -2-

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.